Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgement is made of applicant’s claim of benefit from Provisional application US 62/056,976, and US 62/056,971, filed for parent application 14/868,787.

Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 10/23/2019. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited 
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that 
Claim limitation
Claim 12	“advancing system”, line 4

has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “system”, coupled with functional language “is configured to dispense”, without reciting sufficient structure to achieve the function. Furthermore, the generic placeholder is not preceded by a structural modifier sufficient to achieve the indicating function; “advancing” does not sufficiently describe “system”.
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claims 10, and 15 has/have been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation: “the piston 130 is advanced forward toward the discharge end of the hopper 120 to dispense a whole bread bun from the hopper 120”, page 8 line 23 (para. 0029), Detailed Description.

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness. 

Claims 2 – 3, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of LAWSON (US 3,540,074), and in further view of MCKINNON (US 4,572,210).
Regarding claim 2, Aoki discloses
	a system [enclosure 20, piston mechanism 21, and associated structures/components, fig. 1] comprising:
	a hopper comprising an elongated housing [enclosure 20 has cylinder chamber 25, fig. 1] configured to contain a row of food products [enclosure 20 has food in hopper 1, pushed into space 19, fig. 1; roots fan 2 forms a portion of food from hopper 1 into lower chamber 3, arrow a; and roots fan 2a forms a portion of food from hopper 1 into lower chamber 3, arrow a'; enclosure 20 has portions of food considered as a row along surface of drum 10, fig. 1], wherein the elongated housing defines a discharge end through which the food products are dispensed out of the elongated housing [cylinder chamber 25 has discharge end away from piston mechanism 21, out of which food material from hopper 1 is pushed into space 19, fig. 1], and wherein the elongated housing defines an end opposite the discharge end [cylinder chamber 25 has end towards rod 23, fig. 1];
	a piston arranged within the hopper between the pressurized end of the hopper and the row of food products [piston 24 in cylinder 25, fig. 1; piston 24 between piston mechanism 21 and enclosure 20 portions of food formed along surface of drum 10, fig. 1];
displace the piston toward the discharge end of the hopper [piston mechanism 21 displaces piston 24 towards portions of food formed along surface of drum 10, fig. 1]; and
[pocket 16a with space 19, fig. 1], wherein the receiver is positioned to allow the food products to move along at least a portion of a length of the receiver under a gravitational force [food in space 19 moves along length of pocket 16a due to gravity, when pocket 16a is in discharge area 30, fig. 1].
	However, Aoki does not explicitly disclose
	the elongated housing defines a pressurized end opposite the discharge end;
	a gas supply selectively supplying gas into the closed volume to displace the piston.
Lawson discloses a giblet processing apparatus [inserting device, fig. 3]; Lawson teaches among other limitations
	the elongated housing defines a pressurized end opposite the discharge end [loading trough 98, elongated, with piston cylinder 110, and pusher element 116; loading trough 98 has end pressurized by piston cylinder 110, and has discharge end at tube 26, fig. 3];
	a gas supply selectively supplying gas into the closed volume to displace the piston [air cylinder 34, and valve 120 feeds piston cylinder 110, which pushes pusher element 116, fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize pressure created by a supplied air, to displace a piston, as taught by Lawson, for the purpose of combining air-effected motion of a piston with electrical circuitry, for the advantage of utilizing well-known components such as solenoids as valves, and for the advantage of utilizing air for piston displacement to prevent damage to food [Lawson, col. 5 line 44: "Solenoid operated valves are particularly adapted for use in electrical circuit"; col. 5 line 26: "The use of air pressure is particularly feasible and suitable for use with food packages, and no inordinate amount of pressure need be applied which could possibly damage the food"].
	Aoki, and Lawson does not explicitly disclose
	a permeable seal interposed between an interior wall of the hopper and a surface of the piston, wherein the permeable seal cooperates with the hopper and the piston to define a closed volume between the piston and the pressurized end of the hopper, and wherein the permeable seal is configured to bleed gas from the closed volume toward the discharge end of the hopper.
McKinnon discloses a plunger end [sealing member 18, fig. 5; the problem solved by sealing member 18 and associated structures/features/components, fig. 5, of McKinnon, which changes the volume of interior chamber 19, is analogous to the problem solved by Applicant's piston 130, of changing the volume of hopper 120, fig 1]; McKinnon teaches among other limitations
	a permeable seal interposed between an interior wall of the hopper and a surface of the piston [membrane 28, between interior wall of tubular body 16, and sealing member 18, fig. 5], wherein the permeable seal cooperates with the hopper and the piston to define a closed volume between the piston and the pressurized end of the hopper [membrane 28, works with tubular body 16 and sealing member 18, and defines volume around plunger rod 22, used to apply pressure through sealing member 18, fig. 5], and wherein the permeable seal is configured to bleed gas from the closed volume toward the discharge end of the hopper ["sealing member, providing for air communication between the ambient environment and an interior chamber of the tubular body, defined as the volume between the sealing member and the end wall", col. 2 line 44, Summary].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston displaced by air, of Aoki, and Lawson, to have an air-permeable membrane between a sealing member acting as a piston, and an inner surface of a tubular body, as taught by McKinnon, for the purpose of utilizing properties of a membrane to selectively provide passage of air but not passage of material being displaced by a piston, for the advantage of maintaining air pressure when needed to displace the material [McKinnon, col. 5 line 21: "The physical properties of the hydrophobic filter are such that air is free to pass the filter until such time as the filter is wetted"].

Regarding claim 3, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
	the system, the hopper, the row of food products, the surface, and the receiver.
	Aoki further discloses
	the hopper [enclosure 20, fig. 1] includes a surface that supports each food product in the row of food products [drum 10 has a surface supporting portions of food, fig. 1];
	the system further comprises a roller that rotates about an axis parallel to the surface [drum 10 is a roller that rotates about axis 12, considered as parallel to surface of drum 10, fig. 1]; and
	the roller inhibits release of one of the food products in the row of food products into the receiver [drum 10 determines position of space 19, and prevents food from being able to be pushed into space 19 from cylinder chamber 25 until space 19 is aligned with cylinder chamber 25, fig. 1].

Regarding claim 8, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
	the system, the piston, the pressurized end, the discharge end, the permeable seal, and the gas.
	Aoki further discloses
	the piston defines a first end facing the pressurized end of the hopper and a second end facing the discharge end of the hopper [piston 24 has a first surface towards rod 23, and has a second surface away from piston mechanism 21, with which food material from hopper 1 is pushed into space 19, fig. 1].
	However, Aoki does not explicitly disclose
	the permeable seal comprises a first seal portion and a second seal portion, the first seal portion is arranged about a circumference of the piston adjacent the first end of the piston,
	the second seal portion is arranged about the circumference of the piston adjacent the second end of the piston, and
	the first seal portion and the second seal portion cooperate to bleed gas from the first end of the piston to the second end of the piston.
McKinnon teaches among other limitations
	the permeable seal [membrane 28, between interior wall of tubular body 16, and sealing member 18, fig. 5] comprises a first seal portion [membrane 28 has portion enclosing sealing member 18 towards plunger 22, fig. 5] and a second seal portion [membrane 28 has portion enclosing sealing member 18 towards bore 21 in end wall 15, fig. 5], the first seal portion is arranged about a circumference of the piston adjacent the first end of the piston [membrane 28 has portion enclosing sealing member 18 towards plunger 22, fig. 5],
	the second seal portion is arranged about the circumference of the piston adjacent the second end of the piston [membrane 28 has portion enclosing sealing member 18 towards bore 21 in end wall 15, fig. 5], and
	the first seal portion and the second seal portion cooperate to bleed gas from the first end of the piston to the second end of the piston ["sealing member, providing for air communication between the ambient environment and an interior chamber of the tubular body, defined as the volume between the sealing member and the end wall", col. 2 line 44, Summary].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston displaced by air, of Aoki, and Lawson, to have an air-permeable membrane between a sealing member acting as a piston, and an inner surface of a tubular body, as taught by McKinnon, for the purpose of utilizing properties of a membrane to selectively provide passage of air but not passage of material being displaced by a piston, for the advantage of maintaining air pressure when needed to displace the [McKinnon, col. 5 line 21: "The physical properties of the hydrophobic filter are such that air is free to pass the filter until such time as the filter is wetted"].

Claims 4 – 5 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of LAWSON (US 3,540,074), in view of MCKINNON (US 4,572,210), as applied to claims 2 – 3, and 8 above, in view of RAQUE ET AL (US 5,088,912), and in further view of PRYOR ET AL (US 7,874,246 B2).
Regarding claim 4, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
the system, the food products, the row of food products, the gas supply, and the closed volume.
	However, Aoki, Lawson, and McKinnon does not explicitly disclose
	a distance sensor configured to output a signal proportional to a distance between the distance sensor and a surface of a nearest one of the food products.
Raque discloses a dough processing system [conveyor system 10, fig. 1]; Raque teaches among other limitations
a distance sensor [sensor 57, fig. 3] configured to output a signal proportional to a distance between the distance sensor and a surface of a nearest one of the food products in the row of food products ["A sensor 57 is used to detect the distance between a leading pair of dough balls 44 and an adjacent trailing pair of dough balls 44", col. 8 line 4, Detailed Description; sensor 57 sends a control signal based on closeness of trailing pair of dough balls 44 to leading pair of dough balls 44; sensor 57 detects distance between sensor 57 and surface of both leading pair and trailing pair of dough balls 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure, of Aoki, to incorporate a distance sensor to determine the distance between food portions, as taught by Raque, for the purpose of providing data to be used to control the rate of formation of food portions, for the advantage of preventing processing errors in subsequent food handling structures/steps [Raque, col. 8 line 22, Detailed Description: "This prevents more than one dough ball 44 from falling into each alignment funnel 31, 33, 35, or 37 during each cycle of the carriage 28. After proper spacing of the dough balls 44 is again detected, the carriage 28 resumes dropping dough balls 44 in the appropriate pair of alignment funnels 31, 33, 35, or 37"].
Aoki further discloses
during a dispense cycle [food material from hopper 1 is pushed into space 19, fig. 1].
	Aoki, Lawson, McKinnon, and Raque does not explicitly disclose
the gas supply supplies gas to the closed volume at a flow rate determined based on the signal output by the distance sensor.
Pryor discloses a food conveyor device [conveyor 20, fig. 1]; Pryor teaches among other limitations
the gas supply supplies gas to the closed volume [pneumatic device 96, fig. 4; corresponding to Lawson piston cylinder 110, in a modification of Lawson] at a flow rate determined based on the signal output by the distance sensor [photo sensor assembly 140, provides data to machine control C, which controls pneumatic lines 144, 146, fig. 3, connected to cylinder 116, fig. 4].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure with distance sensor, of Aoki, Lawson, McKinnon, and Raque, to incorporate a distance sensor to determine the position of food portions, as taught by Pryor, for the purpose of providing data for the control of pneumatic mechanisms, for the advantage of forming suitable arrangement of food to subsequent food handling structures/steps [Pryor, col. 4 line 53, Detailed Description: "The desired format of the stacks is eventually presented to the packaging machine 36 wherein the format corresponds to a format or layout of packages which receive the stacks"].

Regarding claim 5, Aoki, Lawson, McKinnon, Raque, and Pryor discloses substantially all the limitations as set forth above, such as
the system, the gas supply, the closed volume, the dispense cycle, the distance sensor, and the signal output by the distance sensor.
	However, Aoki does not explicitly disclose
	the gas supply comprises a pressurized gas reservoir and a valve arranged between the pressurized gas reservoir and the closed volume;
	the valve is configured to, during the dispense cycle, selectively open according to a duty cycle determined based on the signal output by the distance sensor; and
	the valve is configured to close in response to a step change in the signal output by the distance sensor to complete the dispense cycle.
Lawson teaches among other limitations
	the gas supply comprises a pressurized gas reservoir [chamber 34, fig. 3] and a valve arranged between the pressurized gas reservoir and the closed volume [valve 108, fig. 3];
	the valve is configured to, during the dispense cycle, selectively open according to a duty cycle [duty cycle determined by closing of switch 106, fig. 7; switch 106 actuates valve 108].
Pryor teaches among other limitations
	a duty cycle determined based on the signal output by the distance sensor [photo sensor assembly 140, provides data to machine control C, which controls pneumatic lines 144, 146, fig. 3, connected to cylinder 116, fig. 4; photo sensor assembly 140 corresponds to Raque sensor 57, in a modification of Raque]; and
	the valve is configured to close in response to a step change in the signal output by the distance sensor to complete the dispense cycle [photo sensor assembly 140, provides data to machine control C, which controls pneumatic lines 144, 146, fig. 3, connected to cylinder 116, fig. 4; pneumatic lines controlled by Lawson valve 108, in a modification of Lawson].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize pressure created by a supplied air, to displace a piston, as taught by Lawson, for the purpose of combining air-effected motion of a piston with electrical circuitry, for the advantage of utilizing well-known components such as solenoids as valves, and for the advantage of utilizing air for piston displacement to prevent damage to food [Lawson, col. 5 line 44: "Solenoid operated valves are particularly adapted for use in electrical circuit"; col. 5 line 26: "The use of air pressure is particularly feasible and suitable for use with food packages, and no inordinate amount of pressure need be applied which could possibly damage the food"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure with distance sensor, of Aoki, Lawson, McKinnon, and Raque, to incorporate a distance sensor to determine the position of food portions, as taught by Pryor, for the purpose of providing data for the control of pneumatic mechanisms, for the advantage of forming suitable arrangement of food to subsequent food handling structures/steps [Pryor, col. 4 line 53, Detailed Description: "The desired format of the stacks is eventually presented to the packaging machine 36 wherein the format corresponds to a format or layout of packages which receive the stacks"].

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of LAWSON (US 3,540,074), in view of MCKINNON (US 4,572,210), as applied to claims 2 – 5, and 8 above, in view of JOYCE ET AL (US 2008/0149663 A1).
Regarding claim 6, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
	the system, the pressurized end of the hopper, the food products in the row of food products, and the discharge end.
	Aoki further discloses
	release of one of the food products in the row of food products [enclosure 20 has food in hopper 1, pushed into space 19, fig. 1; roots fan 2 forms a portion of food from hopper 1 into lower chamber 3, arrow a; and roots fan 2a forms a portion of food from hopper 1 into lower chamber 3, arrow a'; enclosure 20 has portions of food considered as a row along surface of drum 10, fig. 1] out of the discharge end during a dispense cycle [food material from hopper 1 is pushed into space 19, fig. 1].
	However, Aoki, Lawson, and McKinnon does not explicitly disclose
	a pop-off valve fluidly coupled, wherein the pop-off valve is configured to open in response to a detection of release.
Joyce discloses a dispensing measurement device [device 21, fig. 1]; Joyce teaches among other limitations
	a pop-off valve fluidly coupled [trigger 23, fig. 1; "a trigger 23 or button which functions to open a pressure release valve", para. 0016, Detailed Description], wherein the pop-off valve is configured to open in response to a detection of release coupled [hall effect sensor 40 detects dispensing by trigger 23, fig. 1; "The signal from the Hall effect sensor 40 is related to the quantity, as measured in mass, of material dispensed", para. 0020, Detailed Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize a pressure release valve, as taught by Joyce, for the purpose of controlling pressure in a dispensing apparatus, for the advantage of utilizing data pertaining to the status of material being dispensed [Joyce, para. 0020, Detailed Description: "The signal may be correlatable to the quantity of material being dispensed from the reservoir throughout dispensing of substantially all of the material contained in the reservoir, or throughout only the first portion, last portion or any intermediate portion of the material being dispensed"].

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of LAWSON (US 3,540,074), in view of MCKINNON (US 4,572,210), as applied to claims 2 – 6, and 8 above, in view of DALLA PIAZZA (US 2010/0199823).
Regarding claim 7, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
	the system, the piston, the discharge end of the hopper, the food products, and the row of food products.
	However, Aoki does not explicitly disclose
	the piston comprises a tongue that extends (i) toward the discharge end of the hopper and (ii) over at least a portion of one of the food products.
Dalla Piazza discloses a food pusher [pusher 50, fig. 2]; Dalla Piazza teaches among other limitations
	the piston [pusher 50 holds food and moves in length direction of port 44, fig. 2] comprises a tongue that extends (i) toward the discharge end of the hopper and (ii) over at least a portion of one of the food products [four-finger space 52, and thumb space 53 extend towards food discharge end of port 44, fig. 2; four-finger space 52, and thumb space 53 extend over food in pusher 50, fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to incorporate extensions on a pusher, as taught by Dalla Piazza, for the purpose of providing directional guidance to food being [Dalla Piazza, para. 0010, Detailed Description: "The pusher 50 is used to introduce and feed items through the port 44 ... The outer surface of the mitten 51 preferably fits closely within the port's interior surface 45 so as to align the pusher 50"].

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of LAWSON (US 3,540,074), in view of MCKINNON (US 4,572,210), as applied to claims 2 – 8 above, in view of SCHEID ET AL (US 2011/0031266 A1).
Regarding claim 9, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
	the system, the gas supply, the pressurized end of the hopper, and the hopper.
	However, Aoki does not explicitly disclose
	a receptacle, wherein the receptacle is:
	fluidly coupled to the gas supply,
	configured to transiently receive the pressurized end of the hopper, 	configured to seal against the pressurized end of the hopper, and
	configured to support the hopper.
Scheid discloses a material dispenser [dispenser system 10, fig. 1]; Scheid teaches among other limitations
[flanged end cap 40, and retaining ring 50, fig. 1], wherein the receptacle is:
	fluidly coupled to the gas supply [air filler port 62, fig. 1],
	configured to transiently receive the pressurized end of the hopper [retaining ring 50, screwed to tube 20, fig. 1],
 	configured to seal against the pressurized end of the hopper [flanged end cap 40, and retaining ring 50, seal end of tube 20 which is filled with air, fig. 1], and
	configured to support the hopper [retaining ring 50, screwed to tube 20, fig. 1].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize an end cap and retaining ring, as taught by Scheid, for the purpose of creating interfaces capable of containing pressurized air, for the advantage of effecting ease of assembly [Scheid, para. 0024, Detailed Description: "Retaining ring 50 having valve aperture 52 (See FIG. 3C) is inserted over end cap 40 such that the threads on the interior of the retaining ring engage the threads on the outside of the inlet end of the material extrusion tube 20. Tightening the threaded connection between the tube 20 and the retaining ring 50 draws the flange 55 of ring 50 up against end cap 40 thereby sealing it in tube 20. Retaining ring 50 is necessary to secure end cap 40 at system operating pressures"].

Claims 10 – 11 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of LAWSON (US 3,540,074), in view of MCKINNON (US 4,572,210), as applied to claims 2 – 9 above, in view of DANDREA (US 4,337,693).
Regarding claim 10, Aoki, Lawson, and McKinnon discloses substantially all the limitations as set forth above, such as
the system comprising:
	a hopper configured to contain a row of food products, the hopper defining a discharge end configured to dispense food products into the receiver, the hopper defining a pressurized end opposite the discharge end;
	a piston arranged within the hopper between the pressurized end of the hopper and the row of food products; and a permeable seal interposed between an interior wall of the hopper and a surface of the piston, wherein the permeable seal
		cooperates with the hopper and the piston to define a closed volume between the pressurized end of the hopper and the piston and
		is configured to bleed gas from the closed volume toward the discharge end of the hopper, and
	wherein the gas supply selectively supplies gas:
		to the closed volume to advance the piston toward the discharge end of the hopper and
		to the closed volume to advance the piston toward the discharge end of the second hopper.
	However, Aoki, Lawson, and McKinnon does not explicitly disclose
	a duplication of the system as set forth above, comprising duplication of the limitations as set forth above, such as

	a second piston, a second permeable seal, a second closed volume.
Dandrea discloses a slicing apparatus [processing station, fig. 5]; Dandrea teaches among other limitations
	a duplication of the system [processing station, fig. 5; duplication of pneumatic cylinders 73 with duplication of associated structures/components shown].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure, piston mechanism, cylinder chamber, and associated structures/components, of Aoki, Lawson, and McKinnon, to be duplicated, as taught by Dandrea, for the purpose of effecting simultaneous processing of food, for the advantage of increased throughput [Dandrea, col. 4 line 51, Detailed Description: "Four peppers are shown in FIG. 5, but from FIGS. 2 and 4 it is observed that the conveyor is a dual flight conveyor so that it is to be understood that there are four additional peppers also present on the other conveyor flight. Secured to the upper part of the machine frame are four double acting pneumatic cylinders 73 each of which has a downwardly extending piston rod 74 to the lower end of which is fixed a plate 75 to which are secured a pair of coring and slicing knives"].

Regarding claim 11, Aoki, Lawson, McKinnon, and Dandrea discloses substantially all the limitations as set forth above, such as
	the system, the receiver, and the food products.
However, Aoki does not explicitly disclose
	a blade extending across the receiver between first and second ends of the receiver; and
	a cutting block arranged in the receiver and configured to advance from a load position to a pierce position to a slice position during a dispense cycle,
	wherein:
		in the load position, the cutting block is adjacent the first end of the
receiver,
		in the pierce position, a leading edge of the cutting block is offset from the blade by less than a length of the one of the food products, and
		in the slice position, the leading edge of the cutting block extends past the blade to sever a first portion of the one of the food products from a second portion of the one of the food products.
Dandrea teaches among other limitations
	a blade extending across the receiver between first and second ends of the receiver [knives 77 and blades 86, together, extend beyond the ends of rubber sleeves 68, fig. 5]; and
	a cutting block arranged in the receiver and configured to advance from a load position to a pierce position to a slice position during a dispense cycle [plates 40 convey peppers 72 during a cutting operation, fig. 5],

		in the load position, the cutting block is adjacent the first end of the
receiver [conveyor plate 40, adjacent to one end of rubber sleeves 68, fig. 5],
		in the pierce position, a leading edge of the cutting block is offset from the blade by less than a length of the one of the food products [when cutting with knives 77 is performed, tips of knives 77 are closer to conveyor plate 40 than the height of peppers 72, fig. 5], and
		in the slice position, the leading edge of the cutting block extends past the blade to sever a first portion of the one of the food products from a second portion of the one of the food products [when cutting with blades 86 is performed, tips of blades 86 are higher in position than conveyor plate 40, fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wire cutter, arms, and piston, of Aoki, by incorporating a plate cooperating with knives, blades, and pistons, as taught by Dandrea, for the purpose of adding further functionality to a pocket and a space, for the advantage of effecting further processing of food, such as by cutting, as the food is being moved away from a discharging enclosure [Dandrea, col. 1 line 66, Summary: "a novel pepper coring and slicing apparatus suitable for coring and slicing peppers in half in a quick and efficient manner which retains all of the usable body of the pepper. ... which includes a novel mechanism for discharging the processed peppers from the conveyor carrying them"].

Claims 12 – 13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693).
Regarding claim 12, Aoki discloses
	a system [enclosure 20, piston mechanism 21, and associated structures/components, fig. 1] comprising:
	a dispenser assembly [cylinder chamber 25, piston 24, piston mechanism 21, and associated structures/components, fig. 1] comprising a hopper [enclosure 20 has cylinder chamber 25, fig. 1] and an advancing system [piston 24, piston mechanism 21, and associated structures/components, fig. 1], wherein the hopper defines a first end and a second end [cylinder chamber 25 has first end towards rod 23, and has second discharge end away from piston mechanism 21, out of which food material from hopper 1 is pushed into space 19, fig. 1] and is configured to hold a row of food products [enclosure 20 has food in hopper 1, pushed into space 19, fig. 1; roots fan 2 forms a portion of food from hopper 1 into lower chamber 3, arrow a; and roots fan 2a forms a portion of food from hopper 1 into lower chamber 3, arrow a'; enclosure 20 has portions of food considered as a row along surface of drum 10, fig. 1], wherein the advancing system is configured to dispense the food products out of the hopper through the second end [piston 24 pushes food material from hopper 1 into space 19, fig. 1];
	a receiver positioned to receive the food products dispensed from the second end of the hopper [pocket 16a with space 19, fig. 1], wherein the receiver is positioned to allow the food products to move along at least a portion of a length of the receiver under [food in space 19 moves along length of pocket 16a due to gravity, when pocket 16a is in discharge area 30, fig. 1];
	a blade [wire cutter 31, fig. 1];
	an actuator coupled to the blade [arms 32, shaft 33, and spring 34, coupled to wire cutter 31, fig. 1]; and
	configured to advance one of the food products discharged from the hopper along at least a portion of a length of the receiver [piston 17 advances food in space 19, when pocket 16a is in discharge area 30, fig. 1],
	the actuator moves the blade relative to the receiver [arms 32, shaft 33, and spring 34, move wire cutter 31 with respect to pocket 16a in discharge area 30, fig. 1].
	However, Aoki does not explicitly disclose
	a cutting block arranged in the receiver,
	wherein the cutting block applies a force on the one of the food products to urge the one of the food products against the blade.
Dandrea discloses a slicing apparatus [processing station, fig. 5]; Dandrea teaches among other limitations
	a cutting block arranged in the receiver [plates 40, cooperating with sleeves 68, and with knives 77, fig. 5],
[plates 40 apply upward force on peppers 72 for knives 77 to slice peppers 72 when driven downward by pistons 74, fig. 5].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the wire cutter, arms, and piston, of Aoki, by incorporating a plate cooperating with knives, and pistons, as taught by Dandrea, for the purpose of adding further functionality to a pocket and a space, for the advantage of effecting further processing of food, such as by cutting, as the food is being moved away from a discharging enclosure [Dandrea, col. 1 line 66, Summary: "a novel pepper coring and slicing apparatus suitable for coring and slicing peppers in half in a quick and efficient manner which retains all of the usable body of the pepper. ... which includes a novel mechanism for discharging the processed peppers from the conveyor carrying them"].

Regarding claim 13, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as
	the system, the hopper, and the row of food products.
	Aoki further discloses
	a piston arranged within the hopper between the first end of the hopper and the row of food products [piston 24 in cylinder 25, fig. 1; piston 24 between piston mechanism 21 and enclosure 20 portions of food formed along surface of drum 10, fig. 1].

Regarding claim 17, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as
	the system, the hopper, and the row of food products.
	Aoki further discloses
	a roller configured to rotate about an axis perpendicular to a length of the
hopper [drum 10 is a roller that rotates about axis 12, considered as perpendicular to length of cylinder chamber 25, fig. 1],
	wherein a first surface of the hopper supports a first edge of each food product in the row of food products [drum 10 has a surface supporting an edge of portions of food, fig. 1], and
	wherein a line intersecting the first edges also intersects the roller [an edge of portions of food being supported by surface of drum 10 has a line, shared with surface of drum 10, fig. 1].

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693), as applied to claims 12 – 13, and 17 above, in view of MCKINNON (US 4,572,210).
Regarding claim 14, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as
	the system, the advancing system, and the piston.
	Aoki further discloses
	a first end of the piston [piston 24 has a first surface towards rod 23, fig. 1];
[piston 24 has a second surface away from piston mechanism 21, with which food material from hopper 1 is pushed into space 19, fig. 1].
	However, Aoki does not explicitly disclose
	a permeable seal including a first seal portion and a second seal portion;
	the first seal portion is arranged about a circumference of the piston adjacent a first end of the piston;
	the second seal portion is arranged about the circumference of the piston adjacent a second end of the piston; and
	the first seal portion and the second seal portion are configured to cooperate to bleed gas from the first end of the piston to the second end of the piston.
McKinnon discloses a plunger end [sealing member 18, fig. 5; the problem solved by sealing member 18 and associated structures/features/components, fig. 5, of McKinnon, which changes the volume of interior chamber 19, is analogous to the problem solved by Applicant's piston 130, of changing the volume of hopper 120, fig 1]; McKinnon teaches among other limitations
	a permeable seal [membrane 28, between interior wall of tubular body 16, and sealing member 18, fig. 5] including a first seal portion [membrane 28 has portion enclosing sealing member 18 towards plunger 22, fig. 5] and a second seal portion [membrane 28 has portion enclosing sealing member 18 towards bore 21 in end wall 15, fig. 5];
	the first seal portion is arranged about a circumference of the piston adjacent a first end of the piston [membrane 28 has portion enclosing sealing member 18 towards plunger 22, fig. 5];
[membrane 28 has portion enclosing sealing member 18 towards bore 21 in end wall 15, fig. 5]; and
	the first seal portion and the second seal portion are configured to cooperate to bleed gas from the first end of the piston to the second end of the piston ["sealing member, providing for air communication between the ambient environment and an interior chamber of the tubular body, defined as the volume between the sealing member and the end wall", col. 2 line 44, Summary].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston displaced by air, of Aoki, and Lawson, to have an air-permeable membrane between a sealing member acting as a piston, and an inner surface of a tubular body, as taught by McKinnon, for the purpose of utilizing properties of a membrane to selectively provide passage of air but not passage of material being displaced by a piston, for the advantage of maintaining air pressure when needed to displace the material [McKinnon, col. 5 line 21: "The physical properties of the hydrophobic filter are such that air is free to pass the filter until such time as the filter is wetted"].

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693), as applied to claims 12 – 14, and 17 above, in view of DALLA PIAZZA (US 2010/0199823).
Regarding claim 15, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as

	However, Aoki does not explicitly disclose
	the piston includes a tongue that extends (i) toward the second end of the hopper and (ii) over a portion of at least one of the food products.
Dalla Piazza discloses a food pusher [pusher 50, fig. 2]; Dalla Piazza teaches among other limitations
	the piston [pusher 50 holds food and moves in length direction of port 44, fig. 2] includes a tongue that extends (i) toward the second end of the hopper and (ii) over a portion of at least one of the food products [four-finger space 52, and thumb space 53 extend towards food discharge end of port 44, fig. 2; four-finger space 52, and thumb space 53 extend over food in pusher 50, fig. 2].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to incorporate extensions on a pusher, as taught by Dalla Piazza, for the purpose of providing directional guidance to food being processed, for the advantage of utilizing built-in structures/features in a pusher to automatically guide the food [Dalla Piazza, para. 0010, Detailed Description: "The pusher 50 is used to introduce and feed items through the port 44 ... The outer surface of the mitten 51 preferably fits closely within the port's interior surface 45 so as to align the pusher 50"].

	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693), as applied to claims 12 – 15, and 17 above, in view of MCKINNON (US 4,572,210), and in further view of LAWSON (US 3,540,074).
Regarding claim 16, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as
	the system, the advancing system, the hopper, the piston, the first end, and the second end.
	However, Aoki, and Dandrea does not explicitly disclose
	a permeable seal interposed between an interior wall of the hopper and an adjacent surface of the piston, wherein:
	the permeable seal cooperates with the hopper and the piston to define a closed volume between the first end of the hopper and the piston, and the permeable seal is configured to bleed gas from the closed volume toward the second end of the hopper.
McKinnon discloses a plunger end [sealing member 18, fig. 5; the problem solved by sealing member 18 and associated structures/features/components, fig. 5, of McKinnon, which changes the volume of interior chamber 19, is analogous to the problem solved by Applicant's piston 130, of changing the volume of hopper 120, fig 1]; McKinnon teaches among other limitations
	a permeable seal interposed between an interior wall of the hopper and an adjacent surface of the piston [membrane 28, between interior wall of tubular body 16, and sealing member 18, fig. 5],
	wherein: the permeable seal cooperates with the hopper and the piston to define a closed volume between the first end of the hopper and the piston [membrane 28, works with tubular body 16 and sealing member 18, and defines volume around plunger rod 22, used to apply pressure through sealing member 18, fig. 5], and the permeable seal is configured to bleed gas from the closed volume toward the second end of the hopper ["sealing member, providing for air communication between the ambient environment and an interior chamber of the tubular body, defined as the volume between the sealing member and the end wall", col. 2 line 44, Summary].
	It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the hopper, and piston displaced by air, of Aoki, and Dandrea, to have an air-permeable membrane between a sealing member acting as a piston, and an inner surface of a tubular body, as taught by McKinnon, for the purpose of utilizing properties of a membrane to selectively provide passage of air but not passage of material being displaced by a piston, for the advantage of maintaining air pressure when needed to displace the material [McKinnon, col. 5 line 21: "The physical properties of the hydrophobic filter are such that air is free to pass the filter until such time as the filter is wetted"].
	Aoki, Dandrea, and McKinnon does not explicitly disclose
	a gas supply selectively supplying gas into the closed volume to displace the piston.
Lawson discloses a giblet processing apparatus [inserting device, fig. 3]; Lawson teaches among other limitations
	a gas supply selectively supplying gas into the closed volume to displace the piston [air cylinder 34, and valve 120 feeds piston cylinder 110, which pushes pusher element 116, fig. 3].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize pressure created by a supplied air, to displace a piston, as taught by Lawson, for the purpose of combining air-effected [Lawson, col. 5 line 44: "Solenoid operated valves are particularly adapted for use in electrical circuit"; col. 5 line 26: "The use of air pressure is particularly feasible and suitable for use with food packages, and no inordinate amount of pressure need be applied which could possibly damage the food"].

	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693), as applied to claims 12 – 17 above, in view of RAQUE ET AL (US 5,088,912).
Regarding claim 18, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as
the system, the food products, the row of food products, and the hopper.
	Aoki further discloses
	aligned with the hopper [enclosure 20, fig. 1],
	a surface of a nearest one of the food products in the row of food products arranged in the hopper [portions of food supported on surface of drum 10; one of the portions of food has a surface, fig. 1].
	However, Aoki, and Dandrea does not explicitly disclose
	a distance sensor configured to output a signal proportional to a distance between the distance sensor and a surface of a nearest one of the food products.
Raque discloses a dough processing system [conveyor system 10, fig. 1]; Raque teaches among other limitations
a distance sensor [sensor 57, fig. 3] configured to output a signal proportional to a distance between the distance sensor and a surface of a nearest one of the food products in the row of food products ["A sensor 57 is used to detect the distance between a leading pair of dough balls 44 and an adjacent trailing pair of dough balls 44", col. 8 line 4, Detailed Description; sensor 57 sends a control signal based on closeness of trailing pair of dough balls 44 to leading pair of dough balls 44; sensor 57 detects distance between sensor 57 and surface of both leading pair and trailing pair of dough balls 44].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure, of Aoki, to incorporate a distance sensor to determine the distance between food portions, as taught by Raque, for the purpose of providing data to be used to control the rate of formation of food portions, for the advantage of preventing processing errors in subsequent food handling structures/steps [Raque, col. 8 line 22, Detailed Description: "This prevents more than one dough ball 44 from falling into each alignment funnel 31, 33, 35, or 37 during each cycle of the carriage 28. After proper spacing of the dough balls 44 is again detected, the carriage 28 resumes dropping dough balls 44 in the appropriate pair of alignment funnels 31, 33, 35, or 37"].

	Claims 19 – 20 are rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693), in view of RAQUE ET AL (US 5,088,912), as applied to claims 12 – 18 above, in view of LAWSON (US 3,540,074), and in further view of PRYOR ET AL (US 7,874,246 B2).
Regarding claim 19, Aoki, Dandrea, and Raque discloses substantially all the limitations as set forth above, such as
	the system, the advancing system, the hopper, the first end, the distance, the signal, and the distance sensor.
	Aoki further discloses
	a piston of the advancing system [piston 24 in cylinder 25, fig. 1].
	However, Aoki, Dandrea, and Raque does not explicitly disclose
	a gas supply supplying gas to the hopper between the first end of the hopper and a piston of the advancing system; and
	during a dispense cycle, the gas supply supplies gas to the hopper at a flow rate determined based on the signal output by the distance sensor.
Lawson discloses a giblet processing apparatus [inserting device, fig. 3]; Lawson teaches among other limitations
	a gas supply supplying gas to the hopper [loading trough 98, elongated, with piston cylinder 110, and pusher element 116; loading trough 98 has end pressurized by piston cylinder 110, and has discharge end at tube 26, fig. 3] between the first end of the hopper and a piston of the advancing system [air cylinder 34, and valve 120 feeds piston cylinder 110, which pushes pusher element 116, fig. 3]; and
[air cylinder 34, and valve 120 feeds piston cylinder 110, which pushes pusher element 116, fig. 3]. 
Pryor discloses a food conveyor device [conveyor 20, fig. 1]; Pryor teaches among other limitations
the gas supply supplies gas [pneumatic device 96, fig. 4; corresponding to Lawson piston cylinder 110, in a modification of Lawson] at a flow rate determined based on the signal output by the distance sensor [photo sensor assembly 140, provides data to machine control C, which controls pneumatic lines 144, 146, fig. 3, connected to cylinder 116, fig. 4 ].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize pressure created by a supplied air, to displace a piston, as taught by Lawson, for the purpose of combining air-effected motion of a piston with electrical circuitry, for the advantage of utilizing well-known components such as solenoids as valves, and for the advantage of utilizing air for piston displacement to prevent damage to food [Lawson, col. 5 line 44: "Solenoid operated valves are particularly adapted for use in electrical circuit"; col. 5 line 26: "The use of air pressure is particularly feasible and suitable for use with food packages, and no inordinate amount of pressure need be applied which could possibly damage the food"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure with distance sensor, of Aoki, Dandrea, and Raque, to incorporate a distance sensor to determine the position of food portions, as taught by Pryor, for the purpose of providing data for the control of pneumatic mechanisms, for the advantage of forming suitable arrangement of food to subsequent food handling structures/steps [Pryor, col. 4 line 53, Detailed Description: "The desired format of the stacks is eventually presented to the packaging machine 36 wherein the format corresponds to a format or layout of packages which receive the stacks"].

Regarding claim 20, Aoki, Dandrea, Raque, Lawson, and Pryor discloses substantially all the limitations as set forth above, such as
the system, the gas supply, the hopper, the dispense cycle, the distance sensor, and the signal output by the distance sensor.
	However, Aoki does not explicitly disclose
	the gas supply comprises a pressurized gas reservoir and a valve arranged between the pressurized gas reservoir and the hopper; and
	the valve is configured to, during the dispense cycle, selectively open according to a duty cycle determined based on the signal output by the distance sensor.
Lawson teaches among other limitations
	the gas supply comprises a pressurized gas reservoir [chamber 34, fig. 3] and a valve arranged between the pressurized gas reservoir and the hopper [valve 108, fig. 3];
	the valve is configured to, during the dispense cycle, selectively open according to a duty cycle [duty cycle determined by closing of switch 106, fig. 7; switch 106 actuates valve 108].
Pryor teaches among other limitations
[photo sensor assembly 140, provides data to machine control C, which controls pneumatic lines 144, 146, fig. 3, connected to cylinder 116, fig. 4; photo sensor assembly 140 corresponds to Raque sensor 57, in a modification of Raque].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize pressure created by a supplied air, to displace a piston, as taught by Lawson, for the purpose of combining air-effected motion of a piston with electrical circuitry, for the advantage of utilizing well-known components such as solenoids as valves, and for the advantage of utilizing air for piston displacement to prevent damage to food [Lawson, col. 5 line 44: "Solenoid operated valves are particularly adapted for use in electrical circuit"; col. 5 line 26: "The use of air pressure is particularly feasible and suitable for use with food packages, and no inordinate amount of pressure need be applied which could possibly damage the food"]. Further, it would have been obvious to one of ordinary skill in the art before the effective filing date to modify the enclosure with distance sensor, of Aoki, Dandrea, Raque, and Lawson, to incorporate a distance sensor to determine the position of food portions, as taught by Pryor, for the purpose of providing data for the control of pneumatic mechanisms, for the advantage of forming suitable arrangement of food to subsequent food handling structures/steps [Pryor, col. 4 line 53, Detailed Description: "The desired format of the stacks is eventually presented to the packaging machine 36 wherein the format corresponds to a format or layout of packages which receive the stacks"].

Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over AOKI (US 4,828,863), in view of DANDREA (US 4,337,693), as applied to claims 12 – 20 above, in view of JOYCE ET AL (US 2008/0149663 A1).
Regarding claim 21, Aoki, and Dandrea discloses substantially all the limitations as set forth above, such as
	the system, the hopper, the food products in the row of food products, and the second end.
	Aoki further discloses
	release of one of the food products in the row of food products [enclosure 20 has food in hopper 1, pushed into space 19, fig. 1; roots fan 2 forms a portion of food from hopper 1 into lower chamber 3, arrow a; and roots fan 2a forms a portion of food from hopper 1 into lower chamber 3, arrow a'; enclosure 20 has portions of food considered as a row along surface of drum 10, fig. 1] out of the second end of the hopper during a dispense cycle [food material from hopper 1 is pushed into space 19, fig. 1].
	However, Aoki, and Dandrea does not explicitly disclose
	a pop-off valve fluidly coupled, wherein the pop-off valve is configured to open in response to a detection of release.
Joyce discloses a dispensing measurement device [device 21, fig. 1]; Joyce teaches among other limitations
a pop-off valve fluidly coupled [trigger 23, fig. 1; "a trigger 23 or button which functions to open a pressure release valve", para. 0016, Detailed Description], wherein the pop-off valve is [hall effect sensor 40 detects dispensing by trigger 23, fig. 1; "The signal from the Hall effect sensor 40 is related to the quantity, as measured in mass, of material dispensed", para. 0020, Detailed Description].
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the piston mechanism, of Aoki, to utilize a pressure release valve, as taught by Joyce, for the purpose of controlling pressure in a dispensing apparatus, for the advantage of utilizing data pertaining to the status of material being dispensed [Joyce, para. 0020, Detailed Description: "The signal may be correlatable to the quantity of material being dispensed from the reservoir throughout dispensing of substantially all of the material contained in the reservoir, or throughout only the first portion, last portion or any intermediate portion of the material being dispensed"].

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.
COCCHI (US 2003/0226858 A1) discloses a piston device for dispensing pasty food.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MASAHIKO MURANAMI whose telephone number is (571)272-9293.  The examiner can normally be reached on Monday - Friday 10:30 - 20:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on (571)272-4780.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MASAHIKO MURANAMI/
Examiner, Art Unit 3761
04/29/2021
/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761